Case 2:19-cv-06661-VAP-JC Document 123 Filed 01/28/20 Page 1 of 2 Page ID #:8678
Case 2:19-cv-06661-VAP-JC Document 123 Filed 01/28/20 Page 2 of 2 Page ID #:8679




          Accordingly, the Court continues the February 3, 2020 hearing to March 16, 2020

  at 2:00 P.M.



          Furthermore, the parties are ORDERED to file a joint status report on or before

  February 28, 2020 detailing developments in the underlying state court action and new

  information related to that action that is relevant to this Court’s potential imposition of a

  stay.



          IT IS SO ORDERED.




   Page 2 of 2                       CIVIL MINUTES – GENERAL           Initials of Deputy Clerk bh
